Case: 21-20358     Document: 00516265565         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 4, 2022
                                  No. 21-20358                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Billy Richards, also known as Billy Holmes,

                                                           Plaintiff—Appellant,

                                       versus

   Charles J. Hearn; Bryan Collier; Texas Department of Criminal
   Justice Parole Division,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3684


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Billy Richards seeks leave to proceed in forma pauperis (IFP) to appeal
   the district court’s dismissal of his 42 U.S.C. § 1983 complaint, in which he
   alleged that the state court judge who presided over his 1980 aggravated



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20358       Document: 00516265565          Page: 2    Date Filed: 04/04/2022




                                     No. 21-20358


   robbery trial lacked subject matter jurisdiction over the proceedings and
   entered a void judgment and that the Executive Director of the Texas
   Department of Criminal Justice-Parole Division imposed punitive parole
   conditions based on the void judgment.           The district court dismissed
   Richards’s complaint, determining that his claims called into question the
   validity of his conviction and were thus could not be presented in light of Heck
   v. Humphrey, 512 U.S. 477 (1994), and that the state judge was entitled to
   absolute immunity. By moving in this court to proceed IFP, Richards is
   challenging the district court’s certification that any appeal would not be
   taken in good faith because he had not shown that he will present a
   nonfrivolous appellate issue. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997).
            Before this court, Richards argues that Heck does not bar his claims
   and that the judge is not entitled to immunity, given that the judgment of
   conviction is void. As his complaints about the judge arise from “acts
   performed in the exercise of . . . judicial functions,” the judge was entitled to
   immunity. Boyd v. Biggers, 31 F.3d 279, 284 (5th Cir. 1994). Additionally,
   because Richards’s claims fall into question the validity of his state
   conviction, and because he has not established that this conviction has
   already been reversed, expunged, or otherwise declared invalid, he may not
   obtain monetary damages. See Heck, 512 U.S. at 487. To the extent he is
   challenging the denial of injunctive relief by the district court, Richards’s
   claims are a challenge to the validity of his conviction that must be pursued
   in habeas proceedings. See Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir.
   1996). Richards has also not shown that the district court abused its
   discretion in denying his Federal Rule of Civil Procedure 59(e) motion. See
   Dearmore v. City of Garland, 519 F.3d 517, 620 (5th Cir. 2008).
            The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, Richards’s motion



                                          2
Case: 21-20358      Document: 00516265565           Page: 3     Date Filed: 04/04/2022




                                     No. 21-20358


   to proceed IFP is denied, and the appeal is dismissed as frivolous. See Baugh,
   117 F.3d at 202 n.24; 5th Cir. R. 42.2. In 2010, Richards was warned that
   further frivolous filings could result in monetary sanctions. See Holmes v.
   Thaler, No. 09-20454 (5th Cir. June 8, 2010) (unpublished one-judge order);
   Holmes v. Thaler, No. 09-20167 (5th Cir. Jan. 5, 2010) (unpublished one-
   judge order). Given the number of years between those orders and the instant
   proceedings, we decline to impose sanctions at this time. However, Richards
   is warned that that any further filing of repetitious or frivolous civil rights
   complaints challenging his 1980 conviction may result in the imposition of
   sanctions against him. These sanctions may include dismissal, monetary
   sanctions, and restrictions on his ability to file pleadings in this court and any
   court subject to this court’s jurisdiction.
          IFP      MOTION          DENIED;          APPEAL         DISMISSED;
   SANCTION WARNING ISSUED.




                                           3